Per Curiam.
The plaintiffs recovered a judgment for injuries suffered by reason of one of the plaintiffs (a married woman) being thrown by a sudden jerk against the arm of a seat of one of defendant’s buses. She was a passenger and was changing her seat to join some friends who had just boarded. The testimony indicates a jerk occasioned by the driver shifting from first to second gear.
Of the grounds of appeal none raise legal questions. PTo specific grounds were stated to the trial judge as a basis for the motion to nonsuit or direct a verdict. "We should not, therefore, reverse because he denied the motion. Wood v. Public Service Corp., 74 N. J. L. 51; 64 Atl. Rep. 980.
Por the first time, it is argued that the injury was the result of an unavoidable accident. The proofs do not so indicate, but we may not consider the matter because no such suggestion was made to the trial judge.
On appeal, this court will not review the weight of evidence. Burket v. Ellis, 105 N. J. L. 560; 143 Atl. Rep. 347.
Lastly, error is assigned because the trial judge refused to charge a certain request. The record does not disclose the request. We cannot draw upon our imagination to reverse a judgment. Cornish v. Jenks, 109 N. J. L. 87; 160 Atl. Rep. 521.
The judgment will be affirmed.